PER CURIAM.
The superior court of Cincinnati has jurisdiction to punish for contempt of court by inherent right and under Secs. 12136 and 12137 G. C. It had jurisdiction to try the cause on hearing in which Rosenthal was committed for contempt of court. Whether testimony in that cause was properly being heard on the 5th and 6th days of November when it had previously been continued until the 12th of November raises a question merely as to the regularity and correctness of the proceedings. No matter how irregular and erroneous its proceedings may have been, they can not be reviewed by habeas corpus. A writ of error is the appropriate remedy. A writ of habeas corpus can not be used to perform the office of a writ of error. D. Fusfield, In re, 3 O. App. 224 [36 O. C. C. 72; 21 C. N. S. 62]; Shaw, Ex parte, 7 Ohio St. 81; Van Hagan, Ex parte 25 Ohio St. 426; McGorray v. Sutter, 80 Ohio St. 400 [89 N. E. 10; 24 L. R. A. (N. S.) 165n; 131 Am. St. 719].
The court of common pleas was without jurisdiction to entertain the habeas corpus proceedings in this case, and its judgment must therefore be reversed.